ILND 450 (Rev.Case:   1:18-cv-03424
              10/13) Judgment in a Civil ActionDocument   #: 146 Filed: 06/11/19 Page 1 of 1 PageID #:7546

                                     IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE
                                        NORTHERN DISTRICT OF ILLINOIS

    Protect Our Parks, et al,

    Plaintiff(s),
                                                                   Case No. 18 CV 3424
    v.                                                             Judge John Robert Blakey

    Chicago Park District, et al,

    Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                             which      includes       pre–judgment interest.
                                        does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s) Chicago Park District, et al
                    and against plaintiff(s) Protect Our Parks, et al
.
            Defendant(s) shall recover costs from plaintiff(s).


                    other:

This action was (check one):

         tried by a jury with Judge     presiding, and the jury has rendered a verdict.
         tried by Judge     without a jury and the above decision was reached.
         decided by Judge John Robert Blakey on a motion.



Date: 6/11/2019                                                Thomas G. Bruton, Clerk of Court

                                                               G. Lewis , Deputy Clerk
